              Case 1:20-cv-03479-BAH Document 8 Filed 01/22/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
    MICHAEL ISIKOFF,                               )
                                                   )
                  Plaintiff,                       )
                                                   )
         v.                                        )        Case No. 20-cv-3479 (BAH)
                                                   )
    U.S. DEPARTMENT OF JUSTICE,                    )
                                                   )
                   Defendant.                      )
                                                   )

                                   JOINT STATUS REPORT

        Defendant United States Department of Justice (“DOJ” or “Defendant”), and Plaintiff

Michael Isikoff (“Plaintiff” and, together with DOJ, “Parties”), by and through undersigned

counsel, respectfully submit this Joint Status Report pursuant to the Court’s Standing Order,

entered on December 1, 2020. ECF No. 3.

        1.       On November 30, 2020, Plaintiff filed its complaint under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 (“Complaint” or “Compl.”). ECF No. 1.

        2.       Plaintiff’s Complaint relates to an October 6, 2020 FOIA request seeking: “all

documents – including emails, memos, reports, notes and any other material – collected by the

Office of Special Counsel [(“SCO”)]1 investigating Russian interference in the 2016 election and

the Justice Department’s National Security Division [(“NSD”)] that relate in any way to the death

of former Democratic National Committee staffer Seth Rich.” ECF No. 7-1. The request also



1 DOJ’s Office of Information Policy (“OIP”) processes FOIA requests for records from within
SCO. Defendant uses “Special Counsel’s Office,” rather than “Office of Special Counsel,” to
refer to the Office established to conduct the investigation into Russian interference in the 2016
presidential election.
             Case 1:20-cv-03479-BAH Document 8 Filed 01/22/21 Page 2 of 4




stated that, “[t]his request should specifically include any and all material that discuss in any way

the role of Russian actors, agents or affiliated organizations in promoting conspiracy theories about

Seth Rich’s death. In particular, this would encompass any notes, memos, emails or any other

written material discussing any briefings or information provided to both the Office of Special

Counsel and the Justice Department's National Security Division by former assistant U.S. attorney

in the District of Columbia Deborah Sines relating to the role of Russian agents in promoting such

theories.” Id.

        3. On January 8, 2021, Defendant filed its Answer. ECF No. 7.

        4. The Court’s December 1, 2020 Standing Order states that the Parties shall jointly

prepare and submit a report to the Court indicating whether the agency has made a final

determination “whether to comply” with any FOIA request at issue, and include either (a) a

schedule for the filing of dispositive motions or (b) a report containing an estimate provided by

the defendant of when the agency expects a final determination to be made, a proposed schedule

for production of responsive records, and a proposed schedule for the filing of dispositive motions.

        5. The Parties met and conferred by email on January 21 and 22, 2021.

        6. The Parties report as follows:

                 a.      With respect to the status of Plaintiff's FOIA request, Defendant reports the

following:

                 i. NSD’s initial keyword searches have been completed.             NSD is currently

                      reviewing the results of these searches in order to determine whether any

                      potentially responsive records exist. Once NSD is able to assess the volume of

                      potentially responsive records, if any, it will be in a better position to advise



                                                    2
            Case 1:20-cv-03479-BAH Document 8 Filed 01/22/21 Page 3 of 4




                    Plaintiff on a production schedule, if appropriate. NSD expects to provide an

                    update on or about March 1, 2021.

               ii. OIP’s initial keyword searches have been completed. OIP is currently reviewing

                    the results of these searches in order to determine whether any potentially

                    responsive records exist. Once OIP is able to assess the volume of potentially

                    responsive records, if any, it will be in a better position to advise Plaintiff on a

                    production schedule, if appropriate. OIP expects to provide Plaintiff an update

                    on or about March 1, 2021.

               b.       The Parties believe that this matter is not ripe for the setting of a briefing

schedule for dispositive motions and request that the Parties be allowed to propose a briefing

schedule after production, if any, is complete.

       7.      The Parties respectfully request that they be allowed to file a Joint Status Report in

sixty (60) days to further apprise the Court of their progress in this matter.



                                           *       *       *




                                                   3
         Case 1:20-cv-03479-BAH Document 8 Filed 01/22/21 Page 4 of 4




Date: January 22, 2021              Respectfully submitted,
                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney
                                    District of Columbia

                                    BRIAN P. HUDAK,
                                    Acting Chief, Civil Division

                              By:   /s/Kristin D. Brudy-Everett
                                    KRISTIN D. BRUDY-EVERETT
                                    Assistant United States Attorney
                                    Judiciary Center Building
                                    555 4th St., N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2536
                                    Kristin.Brudy- Everett@usdoj.gov

                                    Counsel for Defendant

                                    /s/ Mark S. Zaid
                                    Mark S. Zaid, Esq.
                                    D.C. Bar #440532
                                    Bradley P. Moss, Esq.
                                    D.C. Bar #975905
                                    1250 Connecticut Avenue, N.W.
                                    Suite 700
                                    Washington, D.C. 20036
                                    (202) 454-2809 direct
                                    (202) 330-5610 fax
                                    Brad@MarkZaid.com
                                    Mark@MarkZaid.com

                                    Counsel for Plaintiff




                                       4
